Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 17-32 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/714,820 filed August 6, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 30-32 are objected to because of the following informalities:  
Claim 30 recites “… configure the network node to perform operations corresponding to the method of claim 17" . For clarification, it is suggested to include the limitation of claim 17 into claim 30.  

Claim 31 recites “… whereby the processing circuitry and the communication interface are configured to perform operations corresponding to the method of claim 23" . For clarification, it is suggested to include the limitation of claim 23 into claim 31.  

Claim 32 recites “… configure the network node to perform operations corresponding to the method of claim 23" . For clarification, it is suggested to include the limitation of claim 23 into claim 32.  

Appropriate correction is required.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 17-19, 22-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, published as US Pub. No.: 2020/0322831), and further in view of Yang (US Pub. No.: 2021/0092656).

As per claim 17, Xu disclose A method, performed by a master node (MN) (see Fig.12A-2B, MN) in a radio access network, for establishing radio resources between a secondary node (SN) (see Fig.12A-2B, SN) and a user equipment (UE) (see Fig.12A-2B, UE), the method comprising: 
sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE (see para. 0047, the first base station sends the first 
receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows (see para. 0047,  the second base station feeds back the second message to the first base station {receiving, from the SN}, the first base station obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective / bearer admitted by the SN in association with the requested QoS flows, see also Fig.2A-2B, para. 0070, 0133); and 
sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN  add or release a DRB based on a radio 

Although Xu disclose sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers;

Xu however does not explicitly disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers. 

Yang however disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see para. 0036, the base station, the SMF network element and the storage medium provided by the embodiments of the present disclosure, in the handover process of the terminal from the source base station side to the target base station side, the user plane function (UPF) split state of the protocol data unit (PDU) session of the terminal at the target base station side and the target bearer base station for carrying the PDU session at the target base station side can be determined; the base station downlink address allocated to the PDU session by the target bearer base station is acquired and sent to the SMF network element, and the UPF network element uplink address allocated to the target bearer base station is acquired from the SMF network element for the target bearer base station to establish the data transmission tunnel with the UPF network element. That is, in the embodiments of the present disclosure, in the handover process of the terminal from the source base station side to the target base station side, the UPF split state of the PDU session of the terminal may be determined and data transmission tunnel address coordination may be implemented, thereby enhancing flexibility of split control of the PDU session in the handover process of the terminal, preventing the target base station side from executing PDU session resource modify/modification indication and other processes again to perform the data transmission tunnel address coordination after the terminal completes the handover). 



As per claim 18, the combination of Xu and Yang disclose the method of claim 17.

Yang further disclose selecting a tunnel for one or more of the admitted radio bearers (see para. 0063-0067, in S304, the acquired UPF network element uplink address is sent to the target bearer base station for the target bearer base station to establish a data transmission tunnel with the UPF network element, where the established data transmission tunnel is used for transmitting the PDU session/ establishing/selecting a tunnel). 

As per claim 19, the combination of Xu and Yang disclose the method of claim 17.

Xu further disclose wherein the one or more QoS flows identified in the request are related to SN-terminated radio bearers that require resources provided by the MN (see para. 0005, compared with a quantity of DRBs used for mapping that is from the QoS flow to the DRB and that is determined by the MN, the SN increase or reduce DRBs / SN-terminated radio bearers that require resources provided by the MN, see also Fig.12, para. 0245-0260, when the SN accepts the addition request message, the SN determines, based on the available DRB ID provided by the MN, a selected DRB ID and a mapping relationship between the DRB ID and the QoS flow ID of the QoS flow that the MN requests to transmit by 

As per claim 22, the combination of Xu and Yang disclose the method of claim 17.

Xu further disclose receiving, from the SN via at least one of the one or more tunnels, DL UP data associated with at least one of the QoS flows; and transmitting the received DL UP data to the UE over a radio interface (see para. 0047,  the second base station feeds back the second message to the first base station {receiving, from the SN}, the first base station obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, see also Fig.2A-2B, para. 0070, 0133). 

As per claim 23, corresponds to the method being performed  by the secondary node (SN) of claim 17, and is rejected the same as claim 1. Xu also disclose the method, performed by a secondary node (SN) in a radio access network, for establishing radio resources between the SN and a user equipment (UE) (see Fig2A-2B, Fig.3, para. 0075-0083, Step 103: the first base station sends first information to the user equipment, and the user equipment receives the first information sent by the first base station, where the first information includes DRB configuration information, and the DRB configuration information includes the identifier of the at least one DRB). 

As per claim 24, claim 24 is rejected the same way as claim 18.

As per claim 25, claim 25 is rejected the same way as claim 19.

As per claim 28, claim 28 is rejected the same way as claim 22.

As per claim 29, claim 29 is rejected the same way as claim 1. Xu also disclose  A network node, of a radio access network, configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE), the network node comprising: a communication interface (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359, the second base station is a master eNB, with a receiving module 21 and a sending module 22) configured to communicate with the UE and with a network node configured for multi-connectivity as a secondary node (SN) for the UE (see Fig.2A-2B, Fig.3, SN, Fig.17, para. 0359, the first base station is a secondary eNB); and processing circuitry operably coupled to the communication interface (see Fig.18, a processing module 23). 

As per claim 30, claim 30 is rejected the same way as claim 17. Xu also disclose  A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, of a radio access network, configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359-0363, the second base station in this embodiment of this application further include a processing module 23 and a storage module. The storage module is configured to store program code and data of the first base station, AND the processing module 23 is configured to: invoke the program code and data of the storage module, and control the sending module 22 and the receiving module 21 in this embodiment to perform the foregoing operations) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE). 

As per claim 31, claim 31 is rejected the same way as claim 23. Xu also disclose A network node, of a radio access network, configured for multi-connectivity as a secondary node (SN) (see Fig.2A-2B, 3, Fig.17, the first base station is a secondary eNB, see para. 0349) for a user equipment (UE) (see Fig.2A-2B, Fig.3,  UE), the network node comprising: a communication interface (see Fig.17, a sending module 11 and a receiving module 12) configured to communicate with the UE and with a network node configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359-0363) for the UE; and processing circuitry operably coupled to the communication interface (see Fig.2A-

As per claim 32, claim 32 is rejected the same way as claim 23. Xu also disclose A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, of a radio access network, configured for multi-connectivity as a secondary node (SN) (see Fig.2A-2B, Fig.3, Fig.17, para. 0349, 0356, the first base station in this embodiment of this application may further include a processing module 13 and a storage module. The storage module is configured to store program code and data of the first base station, and the processing module 13 is configured to: invoke the program code and data of the storage module, and control the sending module 11 and the receiving module 12 in this embodiment to perform the foregoing operations) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE). 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, published as US Pub. No.: 2020/0322831), in view of Yang (US Pub. No.: 2021/0092656), and further in view of Shi (US Pub. No.:2020/0374689).

As per claim 21, the combination of Xu and Yang disclose the method of claim 17.

The combination of Xu and Yang however does not explicitly disclose wherein each tunnel identifier includes a tunnel endpoint identifier (TEID) and an Internet Protocol (IP) address. 

Shi however disclose wherein each tunnel identifier includes a tunnel endpoint identifier (TEID) and an Internet Protocol (IP) address (see para. 0196, 0261, 0324, the address is a GTP tunnel endpoint (including a transmission IP address and a TEID).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each tunnel identifier includes a 

As per claim 27, claim 27 is rejected the same way as claim 21.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 17, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, published as US Pub. No.: 2020/0322831), and further in view of Shi (US Pub. No.: 2020/0374689).

As per claim 17, Xu disclose A method, performed by a master node (MN) (see Fig.12A-2B, MN) in a radio access network, for establishing radio resources between a secondary node (SN) (see Fig.12A-2B, SN) and a user equipment (UE) (see Fig.12A-2B, UE), the method comprising: 
sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE (see para. 0047, the first base station sends the first message to the second base station to request to add the DRB, the second base station feeds back the second message to the first base station, the first base station may obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective, see also para. 0003, 0005, 0007, Fig.2A-2B, para. 0070, 0133); 

sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN add or release a DRB based on a radio resource management policy and a network condition of the SN, to reconfigure the mapping relationship between the QoS flow and the DRB). 
Although Xu disclose sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers;

Xu however does not explicitly disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers. 

Shi however disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see Fig.3, para. 0161-0166, Fig.4, Fig.11, para. 0180-0183, 0188, 0191-0193. 0196, the first network node sends third indication information to the second network node through a fourth interface, and the second network node receives, through the fourth interface, the third indication information sent by the first network node, where the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface, also para. 0194, the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface and/or a downlink tunnel endpoint of a sixth interface that are of a specific bearer, a specific session, and/or a specific QoS flow, para. 0196, the tunnel endpoint includes at least one of an IP address transmitted on a user plane and a tunnel address (GTP TEID) transmitted on the user plane, see also para. 0197-0201, 0204-0205, as shown in FIG. 3, the first network node is an S-gNB-CU, the second network node is an S-gNB-DU, the third network node is an M-eNB, the fourth interface is an F1 interface, the fifth interface is an X2-U interface, and the sixth interface is an S1-U interface. The S-gNB-CU sends a UE context setup request message to the S-gNB-DU, where the UE context setup request message includes the third indication information, and the third indication information is used to instruct the S-gNB-DU to assign an X2 DL GTP tunnel endpoint and/or an S1 DL GTP tunnel endpoint, see also para. 0218-226, 0230-0235, as shown in FIG. 3, for the SCG bearer, the M-eNB may send an S-gNB addition request message to the S-gNB-CU, where a TNL address in the S-gNB addition request message is an S1 UL GTP tunnel endpoint, and the TNL address is used to indicate a destination address of uplink data transmission). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of d sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, as taught by Shi, in the system of Xu, so as to enable sending, by a first network node, third indication information through a fourth interface, where the third indication 

As per claim 23, claim 23 is rejected the same way as claim 17.
As per claim 29, claim 29 is rejected the same way as claim 17.

Allowable Subject Matter
Claims 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinne (US Pub. No.:2020/0084815) – see Fig.2, Fig.3a-b,Fig.4a, para. 0079-0082, “apparatus 20 is controlled by memory 24 and processor 22 to receive a modification indication (e.g., NG-ModificationIndication) indicating that a gNB (e.g., MgNB) has reconfigured one or more of the MCG bearer types to SCG bearer types. In an embodiment, apparatus 20 may be further controlled by memory 24 and processor 22 to decide how to split the flows (e.g., QoS flows) of a PDU session taking into account the QoS flows and their requirements for the PDU session to DRB mapping. According to one embodiment, apparatus 20 may then be further controlled by memory 24 and processor 22 to configure or inform the network node (e.g., UPF), which handles user-plane path switching between a master node B (e.g., MgNB) and secondary node B (e.g., SgNB), with information on how to split flows (e.g., QoS flows) of a PDU session into at least two gNB nodes for transmission as an MCG bearer type in a MgNB and as an SCG bearer type in a SgNB. In some embodiments, apparatus 20 may be controlled by memory 24 and processor 22 to configure or inform the network node via a NG-Modificationlndication.  As a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469